Citation Nr: 1129411	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  02-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC), pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971.  He died in September 2001; the appellant is his widow.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2002 rating decision in which the RO, inter alia, denied service connection for the cause of the Veteran's death and also denied entitlement to DIC, pursuant to the provisions of 38 U.S.C.A. § 1318.  The appellant filed a notice of disagreement (NOD) in April 2002, and the RO issued a statement of the case (SOC) in September 2002.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2002.

In June 2003, the appellant testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.

In November 2003, and March 2005, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing the requested actions, the AMC continued the denial of the claims (as reflected in August 2004 and January 2006 supplemental SOCs (SSOCs)), and returned these matters to the Board for further appellate consideration.

As previously noted, the Board notes that the Veterans Law Judge who conducted the June 2003 hearing is no longer employed by the Board.  The judge chairing such a hearing must decide the appellant's appeal, unless that right is waived by the appellant.  See 38 U.S.C.A. § 7107(c) (West 2002).  In March 2006, the Board notified the appellant that she could request a hearing with another Veterans Law Judge.  In May 2006, the appellant advised the Board that she did not want another hearing.

In a July 2006 decision, the Board denied the claims for service connection for the cause of the Veteran's death and for DIC under the provisions of 38 U.S.C. § 1318.  

In November 2006, the appellant's attorney at that time filed a motion for reconsideration of the July 2006 Board decision, on behalf of the appellant.  In March 2007, a Deputy Vice-Chairman of the Board denied the appellant's motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002) and 38 C.F.R. §§ 20.1000, 20.1001 (2006).

The Veteran appealed the Board's July 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in July 2008, the Court granted a Joint Motion filed by counsel for the appellant and counsel for the VA Secretary, vacating the Board's decision, and remanding these matters to the Board for further proceedings consistent with the Joint Motion.
In April 2009, the Board remanded the claims on appeal to the RO, via the AMC, for further development.  After completing the requested development, the RO continued o deny each claim (as reflected in a February 2011 SSOC), and returned these matters to the Board for further appellate consideration.

In April 2011, the appellant's attorney filed a motion for extension of time to reply to the February 2011 SSOC.  In June 2011, the undersigned Veterans Law Judge granted the motion, and advised the appellant's attorney that he had until July 7, 2011 to submit additional materials.  In July 2011, the appellant's attorney indicated that he and the appellant had no further evidence to submit, and asked the Board to make a decision in the appeal.     

As a final preliminary matter, the Board that in the introductory remarks of the March 2005 remand, it was noted that the appellant had filed a claim in August 2003 for DIC pursuant to the provisions of 38 U.S.C.A. § 1151 that had not yet been adjudicated by the RO and was not before the Board.  The title page of the March 2005 remand erroneously listed entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 as an issue before the Board, and the RO consequently followed suit in an SSOC issued in January 2006.  However, the matter of the appellant's entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 had not, in fact, been adjudicated by the RO, and was not properly before the Board.  Accordingly, in the June 2006 decision, this matter was referred to the RO for appropriate action.  In a March 2007 rating decision, the RO denied DIC under the provisions of 38 U.S.C.A. § 1151.  The appellant did not file a timely NOD in regard to that decision.  As such, only those issues listed on the title page are currently in appellate status.  See 38 C.F.R. § 20.200 (2010) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal). 

Further, as discussed in the April 2009 remand, the record reflects that, during portions of the pendency of this appeal, the appellant has been represented by the Veterans of Foreign Wars and by private attorney Richard Paul Cohen.  In February 2009, Attorney Cohen filed a motion to withdraw as her representative.  In the same month, the Board received a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing  private attorney Michael Miskowiec as her new representative.  The Board has recognized the change in representation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  The Veteran's death certificate lists his immediate cause of death as metastatic pancreatic cancer.

3.  The Veteran's autopsy report states that his pancreatic cancer had spread to the liver, small intestine, kidneys, and abdominal soft tissue; also noted were advanced coronary atherosclerosis with a previous myocardial infarction, mild kidney disease, and a blood clot in the lungs that was probably a terminal event.

4.  At the time of the Veteran's death in September 2001, service connection was in effect for post-traumatic stress disorder (PTSD) (rated as 70 percent disabling); the Veteran had also been awarded a total disability rating based on individual unemployability (TDIU), effective October 17, 1997.

5.  While the Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service, pancreatic cancer is not among the disabilities recognized by VA as etiologically related to herbicide exposure.

6.  Pancreatic cancer was first diagnosed many years following separation from service, and there is no persuasive medical evidence or opinion that there exists a medical relationship, or nexus, between the Veteran's pancreatic cancer and either service or a service-connected disability.

7.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.

8.  The Veteran, who died almost 30 years after his discharge from service, was not rated as totally disabled due to service-connected disabilities for 10 continuous years immediately preceding death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).

2.  The claim for DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Pertinent to the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Regarding the claim for service connection for the cause of the Veteran's death, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in April 2005 and September 2009 post-rating letters, the AMC/RO provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. These letters specifically informed the appellant to submit any evidence in her possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 in effect prior to May 30, 2008).  

The September 2009 letter specifically informed the appellant of the condition for which the Veteran was service-connected at the time of his death, and provided an explanation of the evidence and information required to substantiate a DIC claim based on previously service connected conditions, and based on conditions not yet service-connected (consistent with Hupp).  This letter also provided the appellant with information pertaining to the assignment of effective dates, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the September 2009 letter incorrectly informed the appellant that her claim for DIC was previously denied, and that she would need to submit new and material evidence in order to reopen her claim, the Board notes that this letter provided correct notice regarding the information and evidence required to substantiate the claim for service connection for the cause of the Veteran's death.  Moreover, the record reflects that the appellant has been represented by an attorney since November 2006, and the Court has held that, in determining whether prejudice resulted from insufficient notice, a claimant's representation by counsel, although it does not alleviate VA's obligation to provide compliant notice, must be considered in determining whether she has been prejudiced.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2007).  The Overton Court noted that ethical obligations require that an attorney communicate with the client and zealously represent the client's interest, and added, "[I]t is not unreasonable to conclude that an appellant's attorney is acting with the full authority and knowledge of his client and thus, to attribute to his client the attorney's actions and communications."  Id. at 438.  As such, the appellant is not prejudiced by the error in the September 2009 notice.

After issuance of the foregoing notice, and opportunity for the appellant to respond, the February 2011 SSOC reflects readjudication of the claim for service connection for the Veteran's cause of death.  Hence, the appellant is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, VA, and private treatment records, Social Security Administration (SSA) records, and the reports of December 2005 and January 2010 VA opinions.  Also of record and considered in connection with the appeal is the transcript of the appellant's June 2003 Board hearing, along with various written statements provided by the appellant, and by her representatives on her behalf.  The Board also finds that no additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the appellant has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for disability (or death) that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

The Veteran died in September 2001.  His death certificate lists the immediate cause of death as metastatic pancreatic cancer.  An autopsy was performed.  The medical examiner reported in the autopsy report that the pancreatic cancer had spread to the liver, small intestine, kidneys, and abdominal soft tissue.  The autopsy report also noted advanced coronary atherosclerosis with a previous myocardial infarction, mild kidney disease, and a blood clot in the lungs that was probably a terminal event.

The appellant and her representatives have presented several theories as to the cause of the Veteran's death, including:  that his pancreatic cancer was caused by herbicide exposure in Vietnam; that this herbicide exposure caused diabetes mellitus, which caused pancreatic cancer; that diabetes mellitus caused or contributed to cardiovascular disease, which caused or contributed to death, and that service-connected PTSD caused or contributed to cardiovascular disease, which caused or contributed to death.  As discussed in the introduction, the appellant has also raised a claim for service connection for DIC pursuant to the provisions of 38 U.S.C.A. § 1151; however, this claim was denied in a March 2007 rating decision.  As this matter is not currently before the Board, this theory of entitlement will not be addressed herein.  

Considering the record in light of the governing legal authority, the Board finds that service connection for the cause of the Veteran's death is not warranted. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

The Board notes that, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions. 

Notwithstanding the presumption, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

Service treatment records are negative for complaints or findings regarding the Veteran's pancreas.  Rather, on separation examination in December 1971, clinical evaluation of the endocrine system was normal.  

SSA records reflect a diagnosis of borderline hypertension in March 1996.  During examination on that date, the Veteran described a past medical history of borderline hypertension, but denied any cardiac disease, including chest pain, myocardial infarct, arteriosclerotic heart disease or congestive heart failure.  He also denied any endocrine disease, including diabetes mellitus.  Records of VA treatment reflect that the Veteran was diagnosed with diabetes mellitus in August 2001.  

The Veteran presented to Summersville Memorial Hospital in September 2001 with complaints of nausea and vomiting, back pain, and weight loss for the past 11/2 to 2 months.  The pertinent diagnosis following CT scan of the abdomen was pancreatic mass with multiple lesions in the liver highly suggestive of pancreatic cancer with metastatic lesions to the liver.  He was transferred to the Charleston Area Medical Center (CAMC), where he received treatment for metastatic pancreatic cancer.  He died at that facility in September 2001.  

During the June 2003 hearing, the appellant's representative at the time argued that the Veteran's diabetes mellitus could have been a secondary or contributing factor to the Veteran's death.  In support of this assertion, he cited information from the American Cancer Society indicating that pancreatic cancer was more common in individuals with diabetes mellitus.  

In December 2005, the AMC obtained a VA opinion regarding the claim for service connection for the cause of the Veteran's death.  The examiner reviewed the claims file and rendered opinions in response to questions posed by the Board in the March 2005 remand.  She stated that she could not offer an opinion as to whether it was at least as likely as not that diabetes mellitus caused or contributed to the onset of cardiovascular disease without resorting to mere speculation.  In providing a rationale for this opinion, the examiner noted that the Veteran was not diagnosed with diabetes mellitus until August 2001, and he passed away less than one month later.  She noted that he had a glucose level of 126 in March 1994 and a level of 166 in September 1994; however, there was no way to verify whether these levels were fasting.  She added that a March 1994 EKG revealed sinus tachycardia and nonspecific ST changes, although there was no evidence of an infarct.  She stated that there was no way to say, without resorting to speculation, when the Veteran's diabetes began.  She further commented that coronary artery disease (CAD) due to diabetes develops when there has been longstanding, poorly controlled diabetes, and that CAD due to diabetes would not have developed in the month from diagnosis to death.  

Based on a thorough search of current medical literature, including the information from the American Cancer Society referenced by the appellant, the examiner opined that it was not at least as likely as not that diabetes mellitus caused or contributed to pancreatic cancer.  She noted that the American Cancer Society stated that pancreatic cancer was more common in people with diabetes mellitus, and that the risk was highest within five years of the diagnosis of diabetes, although the reason for the association was not shown.  The examiner cited two large studies with compelling evidence to indicate that pancreatic cancer actually causes diabetes.  

Finally, the examiner opined that the Veteran's death was not hastened or contributed to by diabetes mellitus.  In providing a rationale for this opinion, she noted that the autopsy report indicated that the terminal event was likely a pulmonary embolism, and that the death certificate listed metastatic pancreatic cancer as the immediate cause of death.  She noted that diabetes is not a risk factor for pulmonary embolism and opined that the pulmonary embolism which caused the Veteran's death was at least as likely as not caused by pancreatic cancer.  

The AMC obtained additional medical opinions regarding the claim for service connection for the Veteran's cause of death in January 2010.  A VA physician reviewed the claims file and opined that it was less likely as not that the Veteran's cardiovascular disease was caused by or a result of his diabetes mellitus.  Like the examiner who provided the December 2005 opinion, she noted that the Veteran was diagnosed with diabetes mellitus in August 2001 and had a glucose level of 126 in March 1994 and a level of 166 in September 1994; however, there was no way to verify whether these levels were fasting.  She also noted that the March 1994 EKG revealed sinus tachycardia and nonspecific ST changes, although there was no evidence of an infarct.   The VA physician also highlighted the March 1996 SSA record discussed above, which included a past medical history of only borderline hypertension, and reflected that the Veteran denied any known history of CAD or diabetes.  The physician commented that diabetes mellitus which causes CAD is typically poorly controlled and long-standing, rather than newly diagnosed, as in the Veteran's case.  Moreover, she pointed out that one should also consider the Veteran's other risk factors for CAD, noting that the claims file revealed that the Veteran had hypertension, obesity, and hyperlipidemia.  

The VA physician also opined that the Veteran's death was not caused by or materially hastened by his cardiovascular disease.  She noted that the Veteran's death certificate listed metastatic pancreatic cancer as the immediate cause of death and the autopsy revealed that the terminal event was likely a pulmonary embolism.  The physician noted that, while the Veteran had advanced coronary atherosclerosis, he did not have an acute event noted at the time of his death; rather, the autopsy and the death certificate indicated other causes of his death.  

Finally, the VA physician addressed the relationship between the Veteran's pancreatic cancer and in-service herbicide exposure, and opined that pancreatic cancer was not caused by or a result of in-service herbicide exposure.  In providing a rationale for this opinion, the physician observed that pancreatic cancer is not a condition that VA recognizes as presumptively due to Agent Orange exposure.  Moreover, she noted that the Veteran had multiple other risk factors for pancreatic cancer.  In this regard, she referenced an article from the American Cancer Society discussing risk factors for pancreatic cancer, and noted that the Veteran's risk factors included his age, gender, use of smokeless tobacco, obesity, lack of physical activity, stomach problems, diet, and drinking of coffee.  She also listed diabetes as one of the Veteran's risk factors for pancreatic cancer, stating that exocrine pancreatic cancer is more common in people with diabetes, although the reason for the link was not known; however, she added that "IN SOME PATIENTS, THOUGH, THE CANCER SEEMS TO HAVE CAUSED THE DIABETES (NOT THE OTHER WAY AROUND)." (emphasis in original).  The VA physician further stated that she had discussed the Veteran's case with an oncologist at the Pittsburgh VA Medical Center (VAMC), who reported having reviewed several similar cases in the past.  The oncologist stated that, "there is nothing in the literature to suggest a correlation between pancreatic cancer and herbicide or any other chemical exposure."  The oncologist added that she often saw hyper or hypoglycemia prior to death and neuroendocrine tumors can cause problems with hyperglycemia.  The oncologist opined that, given that the Veteran's diabetes was diagnosed one month prior to his death, his A1C at the time of diagnosis was 11.3, and the pathology of his cancer was adenocarcinoma, "the diabetes is not related to his cancer."  

The VA physician deferred to a cardiologist as to an opinion regarding the relationship between the Veteran's PTSD and cardiovascular disease.  Later in January 2010, a VA cardiologist reviewed the claims file and provided the requested opinion.  He noted that stress is often a risk factor for the development of atherosclerotic CAD, as are other risk factors such as diabetes, smoking, lipid disorders, and hypertension, among others.  He stated that, to his knowledge, there is no cause and effect relationship between cardiovascular risk factors, either singly or in combination, with the development of atherosclerotic CAD or the development of a myocardial infarction.  He opined that it was less likely than not that the Veteran's PTSD caused his cardiovascular disease; although, as a recognized risk factor, it was as likely as not that his PTSD materially contributed to or worsened his cardiovascular disease.  The cardiologist went on to observe that the Veteran was noted to have cardiovascular disease on post-mortem examination, with findings of atherosclerosis and "old" myocardial infarction, but no acute cardiac processes were described.  Therefore, the cardiologist opined that it was less likely than not that the Veteran's cardiovascular disease materially hastened or otherwise contributed to bringing about death.  

As noted above, the appellant alleges that the Veteran's pancreatic cancer was related to in-service herbicide exposure.  His service personnel records confirm that he served in Vietnam during the Vietnam era and, he is, therefore, presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii). However, pancreatic cancer is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Hence, presumptive service connection for pancreatic cancer, based on the Veteran's presumed herbicide exposure, is not warranted.

However, as noted above, notwithstanding the presumption, service connection for disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death is, in fact, causally linked to such exposure.  See Brock, 10 Vet. App. at 162-64; Combee, 34 F. 3d at 1044.

However, in this case, there is simply no medical evidence indicating that the Veteran's pancreatic cancer is related to service, to include in-service herbicide exposure.  Rather, the physician who provided the January 2010 VA opinion specifically opined that pancreatic cancer was not caused by or a result of in-service herbicide exposure.  This opinion was based on review of the claims file and was supported by clearly-stated rationale, including the observation that the Veteran had several other risk factors for pancreatic cancer.  Moreover, the VA physician reported that she had discussed the case with a VA oncologist, who advised her that there was nothing in the medical literature to suggest a correlation between pancreatic cancer and herbicide or any other chemical exposure.  The Board finds the June 2010 opinion both probative and dispositive of the medical nexus question in regard to the relationship between the Veteran's pancreatic cancer and his presumed in-service herbicide exposure.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet .App. 467, 470-471 (1993).

Further, pancreatic cancer was not shown within one year after service, but, rather, was diagnosed in September 2001.  Thus, there is no basis upon which to conclude that the Veteran's pancreatic cancer was incurred in or aggravated during military service, nor may in-service incurrence be presumed.  See 38 C.F.R. § 3.303, 3.307, 3.309.  Moreover, the Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has also considered the appellant's assertions regarding the relationship between the Veteran's diabetes mellitus and his pancreatic cancer.  [Parenthetically, while the record reflects that a claim for service connection for diabetes mellitus was filed on the Veteran's behalf by his service representative in September 2001, the claim was not received at the RO until one day after the Veteran's death.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-4 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 47 (1994), Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).]  Because diabetes mellitus type II is specifically listed in 38 C.F.R. § 3.309(e), VA can presume that the Veteran's diabetes was due to in-service herbicide exposure.  Nevertheless, there is simply no medical evidence indicating that the Veteran's diabetes mellitus caused or contributed to his pancreatic cancer; rather, the December 2005 VA examiner opined that it was not at least as likely as not that the Veteran's diabetes mellitus caused or contributed to his pancreatic cancer.  In rendering this opinion, she considered the information from the American Cancer Society submitted by the appellant; however, she cited other medical studies in support of her conclusion.  There is no medical evidence indicating that the Veteran's diabetes mellitus contributed to the Veteran's death.  Rather, the December 2005 VA examiner opined that the Veteran's death was not hastened or contributed to by diabetes mellitus.  

In light of the autopsy finding of advanced coronary atherosclerosis with a previous myocardial infarction, the appellant has asserted that either the Veteran's diabetes mellitus and/or his service-connected PTSD caused or contributed to cardiovascular disease, which caused or contributed to his death.  

As regards the contention regarding the relationship between diabetes mellitus and cardiovascular disease, the December 2005 VA examiner stated that she could not offer an opinion as to whether it was at least as likely as not that diabetes mellitus caused or contributed to the onset of cardiovascular disease without resorting to mere speculation.  The January 2010 VA examiner specifically opined that the Veteran's cardiovascular disease was not caused by or a result of his diabetes mellitus.  The January 2010 opinion was based on review of the claims file and supported by a clearly-stated rationale, including the fact that diabetes mellitus which causes CAD is typically poorly controlled and long-standing, rather than newly diagnosed, as well as the fact that the Veteran had other risk factors for CAD.  

In any event, the Board notes that, effective August 31, 2010, ischemic heart disease (including, old myocardial infarction and atherosclerotic cardiovascular disease, including CAD) were added to 38 C.F.R. § 3.309(e).  Therefore, VA can presume that the Veteran's cardiovascular disease was due to his in-service herbicide exposure.  Nevertheless, the January 2010 VA physician opined that the Veteran's death was not caused by or materially hastened by his cardiovascular disease, noting that, while the Veteran had advanced coronary atherosclerosis, he did not have an acute event noted at the time of his death; rather, the autopsy and the death certificate indicated other causes of his death.  Similarly, the VA cardiologist who provided an opinion in January 2010 also noted that no acute cardiac processes were described on post-mortem examination of the Veteran, and opined that it was less likely than not that the Veteran's cardiovascular disease materially hastened or otherwise contributed to bringing about death.  There is simply no medical evidence of record indicating that the Veteran's cardiovascular disease, presumed to be related to in-service herbicide exposure, caused or contributed to his death.  

Finally, the Board has considered the assertion that the Veteran's service-connected PTSD caused or contributed to cardiovascular disease, which caused or contributed to his death.  The VA cardiologist who provided the January 2010 opinion opined that it was less likely than not that the service-connected PTSD caused the Veteran's cardiovascular disease.  While he did opine that it was as likely as not that the service-connected PTSD materially contributed to or worsened the Veteran's cardiovascular disease, as discussed above, there is no medical evidence of record indicating that the Veteran's cardiovascular disease caused or contributed to his death.  Rather, the VA cardiologist specifically provided a negative nexus opinion regarding the relationship between the Veteran's cardiovascular disease and his death.  Further, there is no evidence of record indicating that the Veteran's service-connected PTSD otherwise caused or contributed substantially or materially to cause death.  

Thus, the only competent medical opinions addressing whether a service-connected disability caused or contributed to the cause of death weigh against the appellant's claim.  The Board accepts the above-described medical opinions as probative evidence in this appeal, as they were based on full review of the record and supported by clearly-stated rationale.  Significantly, there is no contrary medical opinion of record on the matter of whether there exists a medical nexus between the Veteran's cause of death and either service or service-connected disability, and neither the appellant nor her representative has identified or even alluded to the existence of any medical opinion that, in fact, supports the claim for service connection for the cause of the Veteran's death.  

The Board has considered the fact that the appellant and her representatives have submitted and referenced several articles in support of the claim for service connection for the Veteran's cause of death.  These articles discuss an increased mortality rate due to pancreatic cancer among Vietnam veterans, the relationship between PTSD and heart disease, and the relationship between dioxin exposure and death from cardiovascular disease.  In December 2006, the appellant's attorney at the time submitted a May 1990 report by Admiral E.R. Zumwalt, Jr. to the then-Secretary of VA, which included the Admiral's opinion that pancreatic cancer was related to Agent Orange exposure.  These articles, however, are insufficient to establish a nexus between the Veteran's cause of death and service or a service-connected disability, because they refer to the causes of pancreatic cancer and cardiovascular disease generally, rather than the Veteran's specific condition.  These articles, therefore, are simply too speculative to establish a nexus between the Veteran's cause of death and service or a service-connected disability.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).   

The appellant's attorneys have also submitted and referenced Board decisions in cases in which there was medical evidence of a nexus between pancreatic cancer and in-service herbicide exposure and in which there was a medical nexus between pancreatic cancer and diabetes mellitus.  In correspondence dated in August 2010, the appellant's attorney highlighted that, an April 2010 Board decision discussed a June 2006 VA examination report in which the examiner relied on articles from The Journal of the American Medical Association, Immunology and Cancer which attributed pancreatic cancer to herbicide exposure.  However, it is noted that prior Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104.  Further, the Board decisions regarding these other veterans cannot constitute competent evidence of a medical nexus between the Veteran's cause of death and service or a service-connected disability in this case.

The Board further notes that, however well meaning, to whatever extent the assertions of the appellant and her representative are being advanced to establish a medical relationship between the Veteran's death and service or a service-connected disability, such evidence must fail.  Matters of diagnosis and medical relationship are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not shown to possess appropriate medical training and expertise, neither the appellant nor her representative is competent to render a persuasive opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board acknowledges that, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  In this case, the appellant and her representative are offering their opinions regarding a complex medical question, not a matter capable of lay observation; thus, the lay statements are not considered to be competent nexus evidence and have no probative value.  Id.  

Under these circumstances, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  DIC Pursuant to 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the service-connected death of a veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2010).  If the veteran's death is not determined to be service connected, a surviving spouse may still be entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  A "deceased veteran" also includes a former prisoner of war (POW) who died after September 30, 1999 with a service-connected disability rated totally disabling for not less than one year immediately preceding death.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the  provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

By way of history, in Green v. Brown, 10 Vet. App. 111, 118-19 (1997), interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), the Court found that a surviving spouse can attempt to demonstrate that the veteran would hypothetically have been entitled to a different decision in a service-connected related issue, based on evidence in the claims folder or in VA custody prior to the veteran's death and under the law then applicable, or subsequently made retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such cases, the claimant must set forth the alleged basis for veteran's entitlement to a total disability rating for the period 10 years prior to his death.  See Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time specified in 38 U.S.C.A. § 1318, or would have established such a right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility.

In Hix v. Gober, 225 F.3d (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated as totally disabled for a continuous period of 8 years prior to his death), the implementing regulation, 38 C.F.R. § 20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute.  NOVA I, 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical claim" was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a)(2), which also has "entitled to receive" language, as interpreted by Hix, was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318.  Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question of whether a deceased veteran had been totally disabled for 8 years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d. 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language under 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be interpreted the same way, and that 38 C.F.R. § 3.22 provided the correct interpretation.  It held that VA could properly do so, and that VA had adequately explained its rationale.  Id. at 1378.  The Federal Circuit also held that VA had provided a permissible basis and sufficient explanation for its interpretation of the statutes to bar the filing of new claims posthumously by the veteran's survivor, i.e. claims where no claim had been filed during the veteran's lifetime or the claim had been denied and was not subject to reopening - "hypothetical entitlement" claims.  Id. at 1379-1380.       

The Court has held that "hypothetical entitlement" to DIC benefits  under 38 U.S.C.A. § 1318 is allowed for claims filed prior to January 21, 2000, that is, the date of the VA regulation  prohibiting "hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the Federal Circuit held that application of the amended regulations barring use of the hypothetical entitlement theory for DIC claims did not have impermissible retroactive effect.

Based on a thorough review of the evidence, the Board finds that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 70 percent disabling from February 7, 1994, and the Veteran was in receipt of a TDIU, effective October 17, 1997.  Thus, while the Veteran was considered totally disabled at the time of his death, he was not in receipt of a 100 percent rating for 10 years preceding his death in September 2001; rather, a TDIU had been in effect for less than four years at the time of his death.  During the Veteran's lifetime, he did not challenge the assigned effective date for the TDIU, which was awarded in January 1998.

Moreover, the appellant has not claimed entitlement to DIC, under the provisions of 38 U.S.C.A. § 1318, based on the submission of new and material service department records to reopen a previously final VA decision, nor has it been argued that, but for the receipt of VA or military retirement pay, the Veteran would have been entitled at the time of his death to receive compensation for a service-connected disability that was continuously rated totally disabling by schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by schedular or unemployability rating from the date of the Veteran's discharge from service.  The Board also notes that the appellant has not raised a claim of CUE in a final rating decision, pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

The Board notes that, in her April 2002 NOD, the appellant noted that the Veteran had been rated permanently and totally disabled for 10 years prior to his death by SSA, and suggested that, therefore, he should be considered totally and permanently disabled for VA purposes for 10 years prior to his death.  A December 1997 SSA decision reflects that the Veteran was determined to be disabled since June 1991, based on severe disabilities of PTSD and hypertension.  However, the appellant's assertion amounts to a claim of "hypothetical entitlement" and does not provide a basis for the benefits sought under the governing legal authority.  

In this case, the Veteran died in September 2001 and the appellant's claim was filed in the November 2001.  As such, these events occurred after VA's January 2000 amendment of 38 C.F.R. § 3.22-the implementing regulation for 38 U.S.C.A. § 1318-to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  

The Board acknowledges the assertion of the appellant's former attorney, made in his November 2006 request for reconsideration, that the revised version of 3.22 should not be applied to the appellant's claim, as her claim was filed in 1991; however, this is clearly an error on the part of the former attorney, as the record reflects that the Veteran died in September 2001 and the appellant filed her claim for DIC in November 2001, subsequent to the January 2000 revision of 38 C.F.R. § 3.22.  

In the November 2006 motion for reconsideration, the attorney also argued that it was improper to apply the changes of 38 C.F.R. § 3.22 to prohibit the appellant's hypothetical entitlement claim for DIC, because, in NOVA II (incorrectly referred to by the attorney as NOVA III), the Federal Circuit found that 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106 and, therefore, invalid.  The Board rejects this argument.  As noted above, in NOVA II, the Federal Circuit observed that VA had determined that the "entitled to receive" language of 38 U.S.C.A. §§ 1311(a) and 1318 should be interpreted in the same way and that 38 C.F.R. § 3.22 provided the correct interpretation.  It held that VA could properly do so and had adequately explained its rationale.  NOVA II, at 1378.  Despite the argument of the appellant's former attorney, the Federal Circuit did not find 38 C.F.R. § 3.22 invalid insofar as it precluded "hypothetical entitlement" as a basis to establish eligibility under 38 C.F.R. § 1318.  

Thus, there is nothing to change the fact that the Veteran, who died almost 30 years after his discharge from service, had no service-connected disability or disabilities rated as totally disabling for at least 10 years prior to his death.  Rather, he was in receipt of a TDIU from October 17, 1997 until his death in September 2001-a total of less than four years.  The evidence also does not reflect that the Veteran was a POW.  

For all the foregoing reasons, the Board must conclude that the Veteran was not a "deceased veteran" as defined in 38 U.S.C.A. § 1318(b), and that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318(a).  Therefore, the Board finds that the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for the cause of the Veteran's death is denied.  

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


